
	
		III
		109th CONGRESS
		2d Session
		S. RES. 597
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Domenici (for
			 himself, Mr. Salazar,
			 Mr. Martinez, Mr. Bingaman, and Mr.
			 Nelson of Florida) submitted the following resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the period beginning on October
		  8, 2006, and ending on October 14, 2006, as National Hispanic Media
		  Week, in honor of the Hispanic media of the United
		  States.
	
	
		Whereas, for almost 470 years, the United States has
			 benefitted from the work of Hispanic writers and publishers;
		Whereas more than 600 Hispanic publishers circulate more
			 than 20,000,000 copies of publications every week in the United States;
		Whereas 1 out of every 8 citizens of the United States is
			 served by a Hispanic publisher;
		Whereas the Hispanic press informs many citizens of the
			 United States about the great political, economic, and social issues of the
			 day;
		Whereas the Hispanic press of the United States
			 particularly focuses on informing and promoting the well-being of the Hispanic
			 community of the United States; and
		Whereas, by commemorating the achievements of the Hispanic
			 press, the Senate acknowledges the important role that the Hispanic press has
			 played in the history of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 period beginning on October 8, 2006, and ending on October 14, 2006, as
			 National Hispanic Media Week, in honor of the Hispanic Media of
			 the United States; and
			(2)encourages the
			 people of the United States to observe the week with appropriate programs and
			 activities.
			
